Broyles, C. J.
In a criminal case the bill of exceptions must be presented to the judge'within twenty days from the date of the judgment complained of. In this case the judgment excepted to was the overruling of a motion for new trial. As disclosed by the bill of exceptions and the record, the dateof that judgment was July 10, 1936; and the bill of exceptions, as shown by the recital therein, was presented to the judge on August 10, 1936. The bill of exceptions not having been tendered within the time required by law, this court has no jurisdiction of the case.

Writ of error dismissed.


MacIntyre and Querry, JJ., concur.